Order entered September 5, 2013




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-00963-CR

                          CHRISTOPHER ARIC RADKE, Appellant

                                                 V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 195th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. F96-02380-UN

                                             ORDER
       The Court GRANTS the Dallas County District Clerk’s September 3, 2013 second

motion for extension of time to file the clerk’s record.

       We ORDER the Dallas County District Clerk to file the clerk’s record within FIFTEEN

(15) DAYS of the date of this order.

       We DIRECT the Clerk of the Court to send a copy of this order to counsel for all parties.

                                                       /s/   LANA MYERS
                                                             JUSTICE